In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-21-00034-CV
              ___________________________

 D. ALAN MEEKER AND CQUENTIA NGS, LLC, APPELLANTS

                             V.

KENNETH WOODS AND PARAGON PRINCIPAL, LLC, APPELLEES




           On Appeal from the 153rd District Court
                   Tarrant County, Texas
               Trial Court No. 153-304006-18


            Before Womack, Kerr, and Wallach, JJ.
             Per Curiam Memorandum Opinion
                         MEMORANDUM OPINION

      After considering appellants D. Alan Meeker and CQuentia NGS, LLC’s

petition for permissive appeal and the response thereto, we deny the petition. See

Tex. Civ. Prac. & Rem. Code Ann. § 51.014(f); Tex. R. App. P. 28.3; Tex. R. Civ.

P. 168.

                                                  Per Curiam

Delivered: February 26, 2021




                                        2